Citation Nr: 0116652	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

Entitlement to a higher rating for residuals of left inguinal 
hernia repair with ilio-inguinal nerve palsy, initially 
assigned a 10 percent evaluation, effective from March 1999.

Entitlement to a higher rating for residuals of T7 
compression fracture, initially assigned a zero percent 
evaluation, effective from March 1999.

Entitlement to a higher rating for bilateral vitreal 
detachments with pigment dispersion, initially assigned a 
zero percent evaluation, effective from March 1999.

Entitlement to a higher rating for intermittent variant of 
long Q-T syndrome, initially assigned a zero percent 
evaluation, effective from March 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1970 to March 1973 
and from around January 1980 to February 1999.  He had more 
than 22 years of active service at the time of his retirement 
in February 1999.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1999 and February 2000 RO rating decisions that 
granted service connection for residuals of left inguinal 
hernia repair with ilio-inguinal nerve palsy and assigned a 
10 percent evaluation, effective from March 1999; granted 
service connection for residuals of T7 compression fracture 
and assigned a zero percent evaluation, effective from March 
1999; granted service connection for bilateral vitreal 
detachments with pigment dispersion and assigned a 
zero percent evaluation, effective from March 1999; and 
granted service connection for intermittent variant of long 
Q-T syndrome and assigned a zero percent evaluation, 
effective from March 1999.


FINDINGS OF FACT

1.  The post operative residuals of left inguinal repair have 
been manifested primarily by paralysis of the ilio-inguinal 
nerve, a lower hanging left testicle, and an asymptomatic 
scar since the veteran's retirement from service; an inguinal 
hernia is not found.

2.  The mid back disorder has been manifested primarily by 
complaints of pain with a demonstrable deformity of the 
thoracic spine since the veteran's retirement from service; 
limitation of motion, painful motion or other symptoms that 
produce moderate functional impairment are not found.

3.  The vitreal detachments have been inactive and manifested 
primarily by floaters since the veteran's retirement from 
service; visual impairment, pain or other symptoms that 
produce episodic incapacity are not found.

4.  The Q-T syndrome has been asymptomatic since the 
veteran's retirement from service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
residuals of left inguinal hernia repair with ilio-inguinal 
nerve palsy have not been met since March 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7338, 
4.115b, Codes 7523, 7524, 4.124a, Code 8530 (2000).

2.  The criteria for one 10 percent rating for residuals of 
T7 compression fracture are met, effective from March 1999.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5003, 5285, 5291 (2000).

3.  The criteria for higher compensable rating for bilateral 
vitreal detachments with pigment dispersion have not been met 
since March 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.84a, Code 6009 (2000).

4.  The criteria for a higher compensable rating for 
intermittent variant of long Q-T syndrome have not been met 
since March 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Codes 7010, 7011 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher Rating for Residuals of Left 
Inguinal Hernia Repair with Ilio-Inguinal Nerve Palsy, 
Initially Assigned a 10 Percent Evaluation, Effective from 
March 1999.

The veteran had active service from July 1970 to March 1973 
and from around January 1980 to February 1999.  He had more 
than 22 years of active service at the time of his retirement 
in February 1999.

Service medical records show that the veteran underwent left 
inguinal herniorrhaphy with marlex mesh in May 1993.  The 
postoperative diagnosis was sliding left inguinal hernia.

The veteran underwent VA medical examinations in 1999.  At a 
general medical examination in April 1999, he gave a history 
of left inguinal hernia repair with the nerve to the 
cremaster muscle being severed.  Examination of his skin 
revealed a flat, left inguinal hernia repair scar in the left 
lower quadrant of the abdomen that was 5 centimeters in 
length.  His abdomen was soft and non-tender.  There were no 
masses palpable.  Bowel sounds were audible in all four 
quadrants.  There was no hepatomegaly.  His left testicle was 
significantly lower than the right.  Testicle size was 
normal.  The testicles were non-tender to touch.  Cremasteric 
reflex was not elicited bilaterally.  No other neurological 
deficits were found.  The diagnosis was status post left 
inguinal hernia repair with impairment of nerve conduction to 
the cremaster muscle.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for higher ratings for the 
service-connected disabilities being considered in this 
appeal.  There is no identified evidence not accounted for 
and examinations have been performed with regard to the 
claims.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the veteran's claims, 
that essentially notifies him of the evidence needed to 
prevail on the claims.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to him in the 
development of the claims as required by the VCAA.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A noncompensable evaluation is warranted for a small 
reducible inguinal hernia; for one that is without true 
hernia protrusion; and for any preoperative inguinal hernia 
that is remediable.  A 10 percent evaluation is appropriate 
for a recurrent postoperative hernia that is readily 
reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  When there 
are bilateral inguinal hernias and both are compensable, the 
more severely disabling hernia is evaluated and 10 percent is 
added for the second hernia.  38 C.F.R. § 4.114, Code 7338.

A noncompensable evaluation is warranted for complete atrophy 
of one testis.  A 20 percent evaluation requires complete 
atrophy of both testes.  38 C.F.R. § 4.115b, Code 7523.

A 10 percent evaluation is warranted for the removal of one 
testis.  A 30 percent evaluation requires the removal of both 
testes.  38 C.F.R. § 4.115b, Code 7524.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

A noncompensable evaluation is warranted for either mild or 
moderate incomplete paralysis of the ilio-inguinal nerve.  A 
10 percent evaluation requires severe to complete paralysis.  
38 C.F.R. § 4.124a, Code 8530.

The evidence does not indicate the presence of a left 
inguinal hernia at any time since the veteran's retirement 
from service or other manifestations to support the 
assignment of a compensable evaluation under diagnostic code 
7338 for the residuals of the repair of this hernia.  While 
the report of his VA medical examination in April 1999 shows 
that he has a hanging left testicle probably related to the 
nerve impairment to the cremaster muscle, this manifestation 
does not meet the criteria of diagnostic code 7523 or 7524 
for the assignment of a compensable evaluation for this 
condition.

The report of the veteran's VA medical examination in April 
1999 indicates the presence of a left inguinal hernia repair 
scar, but the evidence does not show that the scar is 
symptomatic in order to support the assignment of additional 
separate evaluations for the scar under the above-noted 
diagnostic codes.  The evidence does show that the 
cremasteric reflex could not be elicited at the April 1999 VA 
medical examination indicating impairment of the nerve to the 
cremaster muscle.  This finding supports the assignment of a 
10 percent evaluation for paralysis of the ilio-inguinal 
nerve under diagnostic code 8530 or the maximum schedular 
rating under this regulation.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a rating in 
excess of 10 percent for the residuals of left inguinal 
hernia repair with ilio-inguinal nerve palsy at any time 
since the veteran's retirement from service.  Hence, the 
claim is denied.


II.  Entitlement to a Higher Rating for Residuals of T-7 
Compression Fracture, Initially Assigned a Zero Percent 
Evaluation, Effective from March 1999.

Service medical records indicate that the veteran sustained a 
T-7 compression fracture of about 25 percent in a parachute 
landing in July 1990.  He was fitted with a thoracolumbar 
spinal orthosis during a period of hospitalization in July 
1990.

The veteran underwent a VA joint examination in April 1999.  
He complained of back pain located between his shoulder 
blades.  On examination, the thoracic spine had normal 
contour.  There was no tenderness or muscle spasm.  Motion of 
the thoracic spine was 30 degrees of forward flexion, 10 
degrees of extension, and 30 degrees of lateral bending that 
the examiner considered normal range of motion for the 
thoracic spine.  There was no significant discomfort with 
motion.  X-rays of the thoracic spine revealed anterior 
wedged deformity at T7.  The intervertebral disc space 
between T6-T7 may be narrowed.  The pedicles were intact and 
no other gross abnormality was found.  The impressions were 
healed compression fracture of T-7 with residual and 
persisting back pain complaint; and pain in both shoulders, 
minor, not impairing function.

The August 1999 RO rating decision granted service connection 
for traumatic arthritis of the shoulders and assigned a 
10 percent evaluation for this condition based on X-ray 
findings of these major joints with no limitation of motion.  
The 10 percent evaluation was effective from March 1999.

The evidence indicates that the veteran may have arthritis of 
the thoracic spine.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  In this 
case a 10 percent evaluation has already been assigned for 
the arthritis of multiple joints with no limitation of 
motion.  The evidence does not indicate occasional 
incapacitating exacerbations due to the arthritis of the 
shoulders and thoracic spine to support the assignment of a 
20 percent evaluation for arthritis of multiple joints with 
no limitation of motion.

The record shows that the veteran has a wedge deformity at 
T7.  Residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other cases, the residuals should be rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Code 5285.  In this case, the 
wedge deformity of the thoracic spine supports the assignment 
of a 10 percent rating under this diagnostic code, effective 
from March 1999.

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 
10 percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5291.  In this 
case, the evidence does not show the presence of any 
limitation of motion of the thoracic spine to support the 
assignment of a compensable rating under this diagnostic 
code.  Nor may a compensable evaluation be assigned for a 
joint disorder based on limitation of motion and then 
combined with an evaluation based on X-ray evidence of 
arthritis of joints with no limitation of motion as noted 
above.  

After consideration of all the evidence, the Board finds that 
the assignment of one 10 percent evaluation under diagnostic 
code 5285 for the residuals of T7 compression fracture, 
effective from March 1999, would best represent the veteran's 
disability picture.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
there is no limitation of motion of the thoracic spine.  
While the veteran alleges that he has constant back pain, the 
examiner who conducted the April 1999 VA examination found 
that the veteran had no significant discomfort with motion.  
Hence, the Board finds that the preponderance of the evidence 
is against the claim for the assignment of more than one 
10 percent rating for the thoracic spine disorder or a rating 
in excess of 10 percent for this condition at any time since 
March 1999.


III.  Entitlement to a Higher Rating for Bilateral Vitreal 
Detachments with Pigment Dispersion, Initially Assigned a 
Zero Percent Evaluation, Effective from March 1999.

Service medical records show that the veteran was treated for 
various eye problems.

In April 1999, the veteran underwent a VA eye examination.  
He gave an ocular history remarkable for vitreous detachments 
in both eyes and pigment dispersion syndrome without glaucoma 
that was followed yearly at a service department facility.  
He wore contact lenses.  Visual acuities with contact lenses 
were 20/20 in each eye.  There was no afferent pupillary 
defect.  Extraocular muscles were full and intact.  
Refraction revealed a myopic and astigmatic refractive error 
that corrects his vision to 20/20 in each eye.  Slit lamp 
examination was remarkable for grade I endothelial pigments 
on the cornea and peripheral transillumination defects of the 
iris.  The findings were consistent with pigment dispersion.  
Intraocular pressures were normal at 15 millimeters in both 
eyes at 9:50 a.m.  Dilated retinal examination revealed a C:D 
ratio of .5 x .6 with shallow cupping in both eyes.  Macula 
was clear in both eyes and the vessels were healthy and 
intact.  Posterior pole was healthy and intact and there were 
no holes, tears, nor detachment of the peripheral retina.  
The impressions were myopic and astigmatic refractive errors 
with best visual acuity of 20/20 in both eyes; and posterior 
vitreal detachments, long standing, in both eyes, that have 
resulted in floaters in both eyes, but that cause the veteran 
no visual problems.

An unhealed injury of the eye is evaluated from 10 to 
100 percent on the basis of resulting impairment of visual 
acuity or visual field loss, pain, rest requirements, or 
episodic incapacity.  An additional 10 percent is combined 
during the continuance of active pathology.  Ten percent is 
the minimum evaluation during active pathology.  38 C.F.R. 
§ 4.84a, Code 6009.

A review of the evidence reveals that the veteran has myopic 
and astigmatic refractive error of the eyes.  A refractive 
error of the eyes is not considered a disability for VA 
compensation.  38 C.F.R. § 3.303(c) (2000).

The evidence shows that the veteran's vitreal detachments 
have been inactive and manifested primarily by floaters since 
his retirement from service.  The veteran alleges that these 
floaters are annoying and interfere with reading and work, 
but the evidence does not show that visual impairment, pain 
or other symptoms that produce episodic incapacity are 
associated with his service-connected eye condition in order 
to support the assignment of a compensable rating for this 
condition under diagnostic code 6009.  The preponderance of 
the evidence is against the claim for a higher rating for 
this condition at any time since March 1999, and the claim is 
denied.


IV.  Entitlement to a Higher Rating for Intermittent Variant 
of Long Q-T Syndrome, Initially Assigned a Zero Percent 
Evaluation, Effective from March 1999.

The service medical records contain a private medical report 
dated in November 1989.  This report notes that the veteran 
had had episodes of palpitations and a family history of 
sudden death.  A Holter recording was definite for 
intermittent QT prolongation, especially at faster heart 
rates.  In addition, there were several episodes of profound 
nocturnal sinus bradycardia with heart rates as slow as 30 
beats per minute with normal corrected QT intervals.  

In May 1999, the veteran underwent VA heart examination.  He 
reported on and off heart palpitations that were described as 
"hard pounding in the chest".  He stated that it felt like 
there were 2 or 3 strong beats and at that time he felt like 
he was not getting enough air and he took a deep breath and 
is seemed to help it.  He stated that during these episodes 
he also felt lightheaded, but did not pass out.  On an 
average, he reported about 1-2 episodes a day.  His blood 
pressure was 110/70, pulse was 50 and regular, afebrile.  
There was no evidence of JVD (jugular venous distention) or 
carotid bruit.  The PMI (point of maximal impulse) was in the 
fifth ICS (intercostal space) in MCL (midcostal line), and 
heart sounds were normal.  There was no S3, S4 or murmur.  
There were no clicks, and peripheral pulses were palpable.  
ECG (electrocardiogram) revealed sinus bradycardia.  The Q-T 
was 450 milliseconds, but the QTc was 402 milliseconds, that 
was within normal limits.  An earlier ECG in April 1999 had 
revealed sinus bradycardia at a rate of 39 with occasional 
premature supraventricular complexes.  The diagnoses were 
palpitations, most likely related to premature ectopic beats; 
no evidence of long Q-T syndrome; and normal exercise 
tolerance with METS estimated to be more than 10.  The 
examiner opined that there was no evidence of long Q-T on the 
ECG and that there were no other abnormalities consistent 
with that diagnosis.  It was opined that the veteran did not 
have any evidence of coronary artery disease, hypertension or 
valvular heart disease.  His symptoms appeared most likely 
related to premature supraventricular complexes that his ECG 
demonstrated in the past.  Clinically, the veteran had normal 
LV (left ventricle) function and normal exercise tolerance.

Permanent atrial fibrillation (lone atrial fibrillation), or, 
one to 4 episodes per year of paroxysmal atrial fibrillation 
or other supraventricular tachycardia documented by EKG (ECG) 
or Holter monitor warrant a 10 percent rating.  Paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than 4 episodes per year documented by EKG or 
Holter monitor warrant a 30 percent rating.  38 C.F.R. 
§ 4.104, Code 7010.

Sustained ventricular arrhythmias are evaluated under 
diagnostic code 7011.  Ventricular arrhythmias with workload 
of greater than 7 METs but not greater than 10 METs resulting 
in dyspnea, fatigue, angina, dizziness or syncope, or 
continuous medication required warrants a 10 percent rating.  
A 30 percent rating is warranted with a workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram or 
X-ray.  A 60 percent rating is warranted for ventricular 
arrhythmias with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs, but not greater than 5 METs, resulting in dyspnea, 
fatigue, angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; a 
100 percent rating is warranted when there is chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent; a 100 percent evaluation is also 
warranted for ventricular arrhythmias for an indefinite 
period from the date of hospital admission for initial 
evaluation and medical therapy for a sustained ventricular 
arrhythmia, or; for an indefinite period from date of 
hospital admission for ventricular aneurysmectomy, or; with 
an automatic implantable Cardioverter-Defibrillator (AICD) in 
place.  38 C.F.R. § 4.104, Code 7011.

The evidence does not show the presence of long Q-T syndrome 
since the veteran's retirement from service.  The examiner 
who conducted the May 1999 VA heart examination opined that 
no abnormalities consistent with that diagnosis were found on 
his examination of the veteran, and that clinically, the 
veteran had normal LV function and normal exercise tolerance, 
more than 10 METS.  Since permanent atrial fibrillation, 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia or sustained ventricular arrhythmias with the 
above noted symptoms are not demonstrated since March 1999, 
the evidence does not support the assignment of a compensable 
rating for the veteran's heart condition under diagnostic 
code 7010 or 7011.  The preponderance of the evidence is 
against the claim for a compensable rating for this condition 
at any time since March 1999, and the claim is denied.

The evidence does not show manifestations of the disorders 
considered in this appeal warranting a higher rating for any 
of these conditions for a specific period or a "staged 
rating" at any time since the effective date of the claims 
except as noted above in the discussion of the residuals of 
fracture of T7.  Fenderson v. West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claims 
for higher ratings for the residuals of left inguinal hernia 
repair with ilio-inguinal nerve palsy, bilateral vitreal 
detachments, and intermittent variant of long Q-T syndrome, 
and more than one 10 percent rating for residuals of fracture 
of T7, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

A higher rating for residuals of left inguinal hernia repair 
with ilio-inguinal nerve palsy, initially evaluated as 
10 percent disabling, effective from March 1999, is denied.

A higher rating of 10 percent for residuals of T7 compression 
fracture, effective from March 1999, is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.

A higher rating for bilateral vitreal detachments with 
pigment dispersion, initially evaluated as zero percent 
disabling, effective from March 1999, is denied.

A higher rating for intermittent variant of long Q-T 
syndrome, initially evaluated as zero percent disabling, 
effective from March 1999, is denied.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

